Case 1:19-cr-10335-DJC Document 173-3 Filed 09/15/21 Page 1 of 4




                          EXHIBIT C
9/14/2021                                   Case 1:19-cr-10335-DJC    Document
                                                               South Boston Schedule -173-3
                                                                                      The HandleFiled   09/15/21
                                                                                                 Bar Indoor            Page 2 of 4
                                                                                                            Cycling Studios


                                            We are OPEN at all brick-and-mortar studios!! Book your next class here.
                     South Boston

                                   Aug 30          Aug 31             Sep 1              Sep 2            Sep 3            Sep 4     Sep 5

                               MON                 TUE              WED                 THU               FRI             SAT        SUN

                         Tuesday, August 31, 2021                                                                                      Today




                         6:15 AM                            CYCLE
                         45 min.                            Maura Dickey
                         South Boston                       South Boston



                         7:15 AM                            CYCLE
                         45 min.                            Amanda Brabec
                         South Boston                       South Boston



                         4:40 PM                            CYCLE
                         45 min.                            Lydia Ermilio
                         South Boston                       South Boston



                         5:45 PM                            New Instructor Welcome Ride!
                         45 min.                            Kristen Veiga
                         South Boston                       South Boston                                                                        RESERVE
                                                                                                                                               YOUR BIKE

https://handlebarcycling.com/schedule-south-boston/?_mt=%2Fschedule%2Fdaily%2F48541%3FactiveDate%3D2021-08-31%26locations%3D48717                          1/2
9/14/2021                                 Case 1:19-cr-10335-DJC    Document
                                                             South Boston Schedule -173-3
                                                                                    The HandleFiled   09/15/21
                                                                                               Bar Indoor            Page 3 of 4
                                                                                                          Cycling Studios

                         6:50 PM                            Justin Bieber Ride
                         45 min.                            Jess Duhaime
                         South Boston                       South Boston




                     Cookie Settings




                                                                                                                                     RESERVE
                                                                                                                                    YOUR BIKE

https://handlebarcycling.com/schedule-south-boston/?_mt=%2Fschedule%2Fdaily%2F48541%3FactiveDate%3D2021-08-31%26locations%3D48717               2/2
Case 1:19-cr-10335-DJC Document 173-3 Filed 09/15/21 Page 4 of 4
